Citation Nr: 1536735	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability of the nervous system.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including combat service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).  The Veteran's decorations include the Purple Heart and Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the VA RO.  The Board most recently denied the Veteran's claim, which had originally been developed as a claim for skeletal blastomycosis, in January 2010.  

The Veteran appealed the Board's January 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a Memorandum Decision affirming the Board's January 2010 denial of the Veteran's claim for service connection for skeletal blastomycosis.  The Court, however, remanded the issue of entitlement to service connection for a nerve disorder, finding that while the Board's January 2010 decision extensively discussed a nerve disorder claim, the Board's order limited itself to a denial of service connection for skeletal blastomycosis.  

This case was most recently before the Board in August 2014, when the Board remanded the claim for additional development.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a disability of the nervous system began during the Veteran's military service, was caused by his service, onset within seven years of his service, or has been continuous since service.
CONCLUSION OF LAW

A disability of the nervous system was not incurred in or aggravated by the Veteran's military service, nor was it caused or aggravated by his other service-connected disabilities, and a disability of the nervous system may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has been provided with numerous examinations addressing his disability of the nervous system.  The Board finds particularly that the addendum opinion rendered in March 2015, when considered in concert with other opinions of record, including from September 2009, March 2012, and September 2014, provides a fully adequate medical basis for adjudicating the Veteran's claim.  With that said, the Board acknowledges that in August 2015, the Veteran's representative stated that the March 2015 examiner did not provide a rationale for the assertion that the symptom onset of a clinical syndrome consistent with MS occurred in the 1980s.  The Board disagrees; the basis for this assertion was the Veteran's recounting of his own history, which the examiner assumed to be true for the purpose of rendering an opinion.  The Board, therefore, finds this opinion to be adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran requested a hearing before the Board in January 2003, but in January 2004, he withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran argues that he suffers from a nerve disorder that is related to his exposure to herbicides while serving in Vietnam.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  Multiple sclerosis (MS) is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for MS if the disease manifests to a compensable degree within seven years of separating from active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  The Veteran's MS is not listed among the disorders that are entitled to presumptive service connection.  38 C.F.R. § 3.309(e) (2015).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's MS is not entitled to presumptive service connection based on herbicide exposure.  

While the Board notes that early-onset peripheral neuropathy is included among the  list of disabilities associated with herbicide exposure, as will be discussed in further detail below, as clinicians have better understood the Veteran's nervous system disability, the diagnosis of peripheral neuropathy has been discarded.  Furthermore, as will be discussed in greater detail, the Veteran did not manifest neurological symptoms for many years following his separation from service.  38 C.F.R. § 3.307(a).  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for a nerve disorder on a direct basis.

The Board notes that the Veteran does not allege, and the evidence does not reflect, that his nerve disorder is the result of participation in combat with the enemy.  Instead, the Veteran alleges that he later developed a nerve disability as a result of his in-service exposure to herbicides.  Under the circumstances, the Board finds that the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Turning to the facts in this case, the evidence of record, as will be discussed in greater detail below, supports a finding that the Veteran has been diagnosed with MS.  The first Hickson element, medical evidence of a current disability, is met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from a nerve disability as a result of his exposure to herbicides in service.  The Veteran served in Vietnam during the Vietnam War and thus, as noted above, is presumed to have been exposed to herbicides.  The second Hickson element is therefore met as to an in-service injury.  

In sum, the Board acknowledges both that the Veteran has a current disability and that he was exposed to herbicides while serving in Vietnam.  However, for service connection to be warranted, a nexus, or a connection between the Veteran's current disability and his military service must be established by the evidence of record.  

Turning to a review of the evidence of record, the Veteran's service treatment records are negative for any complaints or treatment for neurological symptoms such as weakness or numbness.  October 1967 and June 1970 Reports of Medical Examination do not note neurologic abnormalities, or abnormalities of the upper extremities or lower extremities.  In Reports of Medical History from October 1967 and June 1970, the Veteran denied experiencing symptoms such as neuritis or paralysis.

The Veteran first received treatment addressing a disability of the nervous system in 2000, when the Veteran complained of right leg numbness and paresthesias.  That is, the first treatment was sought approximately 30 years after the Veteran's separated from service.  

The Veteran underwent a VA examination in May 2002, at which time he complained of weakness in the right lower extremity.  The Veteran reported an onset of these symptoms in 1995, when he first began having a pins-and-needles sensation in his right lower extremity.  The Veteran reported that he waited to seek medical help.  Over the course of several months, the Veteran began to develop weakness of the right leg that progressed for a period of time, but which had subsequently stabilized.  The Veteran was diagnosed with a presumed fungal lesion to the spinal cord and possible mild peripheral neuropathy with weakness of the right lower extremity.  

In July 2002, Dr. Causey, a private physician specializing in infectious disease and internal medicine, noted that the Veteran had a right-sided foot drop and evidence of nerve dysfunction in his right leg.  Dr. Causey did not know the etiology of the nerve deficit, but found that it was "at least possible" that the Veteran's neuropathy might have resulted from herbicide exposure, because that is one of the long-term side effects of that compound.  

In August 2002, Dr. Weddle, a specialist in neuro ophthalmology, noted that the Veteran had experienced a right foot drop with a pins-and-needles sensation in the right foot for "ten plus years," and the condition was worsening.  The Veteran had some tingling in his right leg.  Dr. Weddle noted that nerve conduction studies were "not that bad," and a definite reason for the Veteran's foot drop was not noted.  

In September 2002, the Veteran stated that his legs bothered him "from way back" and had gradually gotten worse.  Dr. Weddle noted that the Veteran wanted "to blame everything on the defoliant while he was in Vietnam; however, his leg problem has not been that long; but it has been many years."  Dr. Weddle noted that a recent CT scan did not show anything in the paraspinous region to explain the Veteran's symptoms, and an MRI of the lumbar spine did not reveal any definitive cause of the Veteran's foot weakness.  Dr. Weddle diagnosed the Veteran with neurological damage of the right leg, but was unsure of the reason.  

A May 2005 record indicated that the Veteran had a history of weakness in his right leg beginning 10 years previous and worsening in the preceding five years.  The Veteran had numbness and tingling in his leg, followed by weakness and dragging of the leg to walk.  The impression was possible neuropathy or an upper motor neuron lesion, and drop foot.  A July 2005 record indicated that the Veteran had a history of neuropathy with right foot drop that "started many years ago."  In September 2005, the Veteran stated that approximately 15 years previous, he started limping on his right leg because of numbness and weakness.  

In March 2006, the Veteran indicated that he started limping on the right leg because of numbness and weakness approximately 15 years earlier.  A March 2006 consultation indicated that the Veteran had extremity numbness and weakness secondary to peripheral neuropathy.  A July 2006 EMG study suggested that the Veteran had mild-to-moderate polyneuropathy with both axonal and demyelinative features.  In September 2006, it was noted that the Veteran had experienced paresthesias of the legs and hands for about 15 years.  

In August 2007, the Veteran indicated that he began limping approximately 10 years earlier.  The Veteran was assessed with polyneuropathy of unknown etiology.  In December 2007, the Veteran stated that Dr. Causey told him that his peripheral neuropathy was caused by herbicides.  In September 2008, it was noted that the Veteran had demyelinating lesions of the cervical spine.  In October 2008, it was noted that an MRI of the thoracic spine showed a suggestion of demyelinating disease.  

In March 2009, the Veteran was noted to have muscle weakness and questionable MS.  In a separate March 2009 record, a VA neurologist indicated that the Veteran was worried that a diagnosis with a demyelinating disease would "say that he doesn't have agent orange."

The Veteran underwent a VA examination in April 2009, at which time he reported developing a gradual onset of pain and weakness in both legs during the 1990s, with the right side worse than the left.  The Veteran denied having any treatment or evaluation until 2000, when he noticed swelling in both knees.  The examiner noted that the etiology of the Veteran's progressive leg weakness was due to demyelinating lesions in his cervical spinal cord, as seen on a September 2008 MRI.  The cause for the demyelinating lesions had not been determined, and therefore the examiner could not resolve whether the Veteran's demyelinating disorder was etiologically related to his military service.  

In September 2009, Dr. King, a professor of neurology, opined that the likelihood that the Veteran's disability was incurred in, caused by, or was otherwise etiologically related to service was less than 50 percent.  Dr. King provided an extensive rationale for this conclusion, beginning with an exhaustive review of the Veteran's pertinent medical history.  Dr. King opined that the Veteran had probable neuromyelitis optica, which was a demyelinating disorder of the central nervous system that affected the optic system and the spinal cord in the cervical region.  Dr. King noted that a disease such as MS would be much more likely to feature brain lesions, whereas neuromyelitis optica typically featured a normal brain but an abnormal cervical spine.  Dr. King did not believe that the Veteran had a fungal infection of the spinal cord, because blastomycosis had intense enhancement, which was not present in the Veteran.  Dr. King could not make a definitive diagnosis of neuromyelitis optica because of the lack of cerebrospinal fluid.  Dr. King noted that the diagnosis of peripheral neuropathy was entertained by several clinicians based on nerve conduction studies, but the last set of nerve conduction studies from 2008 were reported as essentially normal.  Dr. King further opined that even if peripheral polyneuropathy were present, it would not be responsible for the Veteran's right lower extremity weakness.  Peripheral polyneuropathy secondary to herbicide exposure in particular tended to give symmetric distal sensory loss and weakness, but none of the Veteran's neurologic exams showed significant stocking sensory loss, and the Veteran was very clear that the right lower extremity had always been his weakest leg.  While the etiology of neuromyelitis optica or other central demyelinating disorders was not known, thus far there was no link to herbicide exposure.  

The Veteran underwent an additional VA examination in May 2012.  At that time, the Veteran stated that he was unsure when his symptoms began; the Veteran's brother told him in the 1980s that he limped, but the Veteran refused to believe it.  The Veteran himself started noticing problems in 1997.  The examiner noted that while the Veteran had electrophysiologic evidence of peripheral polyneuropathy, there were no clear clinical findings of polyneuropathy.  The examiner noted that polyneuropathy was unrelated to the bulk of the Veteran's disability.  Neuropathy associated with Agent Orange was acute to subacute in onset and typically resolved over weeks to months.  In this case, the examiner found no evidence of polyneuropathy in service or for many years later.  Accordingly, it was unlikely that the Veteran's polyneuropathy, to the extent it was present, was related to herbicide exposure.  The examiner noted that the Veteran had a progressive neurological disorder that manifested primarily as paraparesis.  Based on the electrophysiology, the examiner found that the Veteran's problems were central rather than peripheral.  The examiner noted that test studies suggested that the Veteran did not have neuromyelitis optica, but instead MS of the progressive type.  The examiner noted that the MRI lesions and other studies supported this conclusion.  The examiner noted that by the Veteran's history, symptoms "may have been apparent" in the late 1980s.  The disease process could have antedated this time, but such symptoms were not clinically apparent.  The examiner could not opine whether the Veteran's symptoms began within seven years of service without resort to speculation.

In June 2012, the chief of the neurology service indicated that the Veteran's clinical picture and studies were most consistent with MS.  

In June 2012, the Veteran's sister indicated that she first noticed the Veteran's nerve condition in 1993 when he began to drag his foot.  

In September 2014, the chief of the neurology service again examined the Veteran.  The examiner diagnosed the Veteran with MS, and he indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  In March 2015, the chief of the neurology service provided an addendum opinion to his previous opinions.  The examiner found that it was less likely than not that the Veteran's MS was incurred in or caused by the claimed in-service injury, event, or disease.  Furthermore, the Veteran's MS was less likely than not proximately due to, the result of, or aggravated by the Veteran's other service-connected conditions.  As a rationale for this opinion, the examiner noted that there was no evidence of MS in service.  Instead, there was a symptom onset of a clinical syndrome consistent with MS in the 1980s.  The examiner noted that MS was an autoimmune disorder characterized by demyelination within the central nervous system.  The examiner stated that there was no medical evidence linking the development of MS to Agent Orange exposure.  Furthermore, there was no evidence of autoimmune disorders in chloracne or posttraumatic stress disorder, making an association of MS with these conditions unlikely.  Illnesses, including fever, infection, or metabolic disturbance could induce encephalopathy, which could exacerbate symptoms of MS.  As none of these applied to either chloracne or PTSD, it was unlikely that either service-connected disorder aggravated the Veteran's MS.  

Upon review of this medical evidence, the Board finds that there is only one medical opinion suggesting a relationship between the Veteran's herbicide exposure and his active duty service: the July 2002 statement from Dr. Causey that it was "at least possible" that the Veteran's neuropathy might have resulted from herbicide exposure.  The Board places little weight on this opinion, because it is highly equivocal and speculative in nature.  Medical opinions expressed in terms of "may" also imply "may or may not" and are too speculative to establish medical nexus.  Bostain v. West, 11 Vet. App. 124 (1998).  Additionally, the Board notes that as clinicians gathered more data relating to the Veteran's symptom picture, the diagnosis of neuropathy was eventually set aside in favor of a diagnosis of a demyelinating disease such as MS.  Thus, the opinion of Dr. Causey is not only highly speculative, but it also relies on a diagnosis that later clinicians discarded.  

Instead, the great weight of the medical evidence of record, including the September 2009 opinion of Dr. King, and the May 2012, September 2014, and March 2015 opinions of the chief of the neurology service, is against a finding that the Veteran's nervous disorder is related to his in-service exposure to herbicides.  These opinions are based upon extensive reviews of the Veteran's medical history and provide exhaustive rationales for their conclusions.  The Board thus affords these opinions with great probative weight.

To the extent that the Veteran believes that his nerve disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a nerve disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's nerve disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his disability of the nervous system, and it finds that he has not done so.  The Veteran stated on many occasions that he began to experience symptoms associated with his disability sometime in the mid-1990s.  The March 2015 examiner, accepting the Veteran's self-reported history, noted that the Veteran had a symptom onset in the 1980s.  Even affording the Veteran with the benefit of the doubt and assuming that his symptoms began as early as 1980, this represents a decade-long symptom-free period following his separation from service in July 1970.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

With at least a ten-year absence of symptomatology following separation from service, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, with the Veteran indicating that he did not experience symptoms until at least a decade following his separation from service, and with the March 2015 clinician finding that the Veteran's symptoms first began no earlier than the 1980s, the Board finds that MS was not shown within a seven-year period following separation from service.  Furthermore, while the Board finds that the facts do not support a finding that the Veteran has peripheral neuropathy, the evidence, for the above reasons, does not support a finding that the Veteran manifested compensable symptoms of this disability within one year following his separation from service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against service connection for a disability of the nervous system, and the claim is denied.  


ORDER

Service connection for a disability of the nervous system is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


